 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDis an integral part of its farm equipment operations.As the Boardhas previously found that 5-year contracts cover a substantial part ofthe farm equipment -industry and are reasonable for their term, wefind that the instant contract is reasonable and a bar to a presentdetermination of representatives.We shall, therefore, dismiss thepetition.3[The Board dismissed the petition.]CHAIRMANFARMER, concurring :I agree to dismiss this petition on the ground of contract bar. Forthe reason stated in my dissenting opinion inRepublic Aviation Corp.,109 NLRB 569, I reject the "substantial part of the industry" testas the permanent rule for determining whether or not a particularcontract is a bar to an election.Nevertheless, while I stated in thatopinion that I would adopt a flat 2-year rule, I now feel that thequestion of what should be the proper standard for determining themaximum period for which a contract should be recognized as a barto an election is one which deserves further study and considerationbefore a final decision is made. I also believe that the problem is ofsufficient national importance that the Board should entertain pro-posals from both labor and management before instituting a permanentrule.In the meantime, and in order to expedite the handling of opinioncases, I have decided to recognize as a bar to an election any contractin an industry in which the Board has alreay determined that con-tracts longer than 2 years in duration constitute a bar to an election.The farm equipment industry is one in which the Board has previouslydetermined that contracts of 5 years' duration bar petitions for elec-tions during their term.Accordingly, I concur in the dismissal ofthe petition in this case.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.8 Since the current contract between the Employer and the Intervenor has been in effectformore than 2 years, Member Rodgers would find that the contract is no bar to theinstant petitionAccordingly,he would not dismiss the petition.See his dissent inRepublic Aviation Corp.,109 NLRB 569.UNITEDPRODUCTIONSOF AMERICAandSCREENCARTOONISTS GUILD(IND.), PETITIONERandINTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES ANDCANADA.CaseNo.21-RC-3647.January 31,1955Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearing111 NLRB No. 62. UNITED PRODUCTIONS OF AMERICA391officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the business of producing cartoonfilms.The Petitioner contends that the only appropriate unit is theone that it seeks, i. e., a unit limited to cartoonists employed by theEmployer.The Employer, the Association, and the Intervenor con-tend that only a multiemployer, associationwide, unit is appropriate.The Association was formed in 1943, and exists solely for collective-bargaining purposes. It limits its memberships to cartoon producerswho have nationwide facilities for distributing their films ; it electsofficers and charges its members dues.The Association is not incorpo-rated, has no formal bylaws, and members are not required to makeany formal written commitments upon joining. In 1944, 1945, 1946,1947, and 1948, the Association, which did not then include the Em-ployer, negotiated on behalf of its employer-members a series of con-tracts with the Petitioner covering cartoonists.The Employer joinedthe Association in 1950.2Before joining the Association, the Em-ployer independently negotiated and signed several bargaining con-tracts with the Petitioner covering its cartoonists.After joining theAssociation, the Employer actively participated in the Association's1950 negotiations with the Petitioner and signed the resulting contract.In October 1951, the Intervenor filed a number of representationpetitions seeking separate elections for the cartoonists of certain of theproducer-members of the Association. These petitions were with-drawn and a consent election on an associationwide unit basis washeld, with both the Petitioner and the Intervenor appearing on theballot.The Intervenor won the election and was certified for thebroad unit.Thereafter, in 1952 and 1954, the Intervenor and the Asso-ciation twice negotiated contracts covering cartoonists.The Em-1 Animated Film Producers Association, hereinafter called the Association, was per-mitted to intervene over the objection of the PetitionerThe Association clearly has aninterest in the instant proceedings,and accordingly,the Petitioner's objection is over-ruledSeeThe Heating,Piping & Air Conditioning Contractors,Cincinnati Association,110 NLRB 261, footnote 4.2 The Association in 1950, as now, in addition to the Employer, was comprised of thefollowing producers:Walt Disney Productions, Loew's Inc. (MGM), Warner Bros. Car-toons, Inc., and Walter Lantz Productions. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer actively participated in these negotiations and signed bothcontracts.'It has been the practice, both before and since the Employer joinedthe Association, for each employer-member individually to sign bar-gaining contracts negotiated by the Association.No member hasever refused to so sign.Early in the history of the Association, therewere numerous differences in the individual employer-members' con-tracts.In the last few years however, the contracts as signed by theindividual members have been, with a few relatively minor deviations,uniform.4After their execution, further minor changes in the indi-vidual contracts have frequently been arranged by the employer-members and both the Petitioner and the Intervenor by means of"handshake agreements" or oral commitments.Considerable testimony was adduced concerning the functioning ofa so-called Labor-Management Committee at the Employer's studio.The committee was formed in 1944 and has continued to operate todate.Each year the employees elect 3 representatives to serve on thecommittee along with 3 members appointed by management.Meet-ings are called at the request of either an employee or managementmember. Since the Employer joined the Association, the committeehas discussed the following subjects:Hiring and discharge, wages,seniority, training programs, parking conditions, timecards, and newtypes of ink.The Petitioner contends that the activities of the Employer and theLabor-Management Committee since October 1950 demonstrate thatthe Employer continued to bargain for itself even after it had joinedthe Association.The Employer, the Association, and the Intervenorcontend that the Labor-Management Committee is merely a deviceinstituted by the Employer to facilitate employee participation in theoperation of the studio and to provide an effective medium of commu-nication between the management and employee levels. In this connec-tion, the Employer's president, Stephen Bosustow, testified that inAugust 1954 he "reminded" the Labor-Management Committee thattheir meetings were not a place for the negotiation of management3The Intervenor asserted the 1954 contract as a bar to these proceedings. On April 16,1954, the Association forwarded a document containing its last "package offer" to theIntervenorThe Intervenor then submitted this proposal to its membership for approvalor rejectionThe Petitioner filed its representation petition on June 28,1954.On June30, 1954,the Intervenor announced that it was prepared to accept the "package offer"with two changesThe changes were subsequently accepted by the Association and thecontract between the Employer and the Intervenor was finally signed about July 28, 1954.In these circumstances,we find no merit in the Intervenor's contention.Cf.Fort PittPackaging Co , Inc ,108 NLRB 14334In the 1954 contracts the most significant deviations are (1)the Loew's Inc. contractprovides for a different type of pension plan from the others, and (2)the Disney contractcontains some job classifications not found in the other contracts.The latter has alwaysbeen the case and is explained by the fact that Disney is by far the largest producer-member of the Association and, accordingly,utilizes some job classifications that theother members do not need. ALLIS-CHALMERS MANUFACTURING COMPANY393policy, but that the committee was merely a sounding board for an-nouncements of company policy.President Bosustow also testifiedthat when he joined the Association he "felt he was retaining someoneto help" negotiate for him and that the Employer desired to continueits bargaining on a multiemployer basis.It is well settled that an employer's inclusion in a multiemployerunit is based upon the employer's intent to be so bound, and that suchintent is generally evidenced by past participation in group bargain-ing.'In the instant case, the Employer's relationship with the Labor-Management Committee after it joined the Association appears attimes to have been somewhat inconsistent with the concept of multiem-ployer bargaining.However, from all the circumstances, especiallythe Employer's active participation in the negotiations on a multi-employer basis since joining the Association, his subscription to allthe contracts therein negotiated, and his unequivocally announced in-tention at the hearing to continue bargaining on such a basis, we findthat the Employer has shown an intent to be bound by group ratherthan individual action in his collective bargaining.Accordingly, asthe unit sought by the Petitioner is limited to the Employer's cartoon-ists it is inappropriate.'We shall therefore dismiss the petition.[The Board dismissed the petition.]See, for example,Martinolich ShipbuildingCo., 108 NLRB 179.e Sanitary Mattress Company, Rest Line of California, Inc.,109 NLRB 1010 In find-ing the Petitioner's unit request inappropriate, we also attach some weight to thefact that the Petitioner itself acknowledged the Employer'smembership in the Associa-tion by participating in the 1950 Associationwide bargaining negotiations,and by itsparticipation in the 1951 Associationwide election.ALLIS-CHALMERSMANUFACTURINGCOMPANY(LAPORTEWORKS)andGENERAL TEAMSTERS,CHAUFFEURS AND HELPERS UNION, LOCAL No.298.CaseNo. 13-RC-3832. January 31,1955Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification Upon Consent Elec-tion," executed on March 22, 1954, and approved by the Regional Di-rector on April 5, 1954, an election by secret ballot was held on April14, 1954, under the direction and supervision of the Regional Directorfor the Thirteenth Region among the employees in the stipulatedunit.Upon the conclusion of the election, a tally of ballots was fur-nished the parties.The tally shows that of approximately 2,153eligible voters, 290 ballots were cast for the Petitioner, 229 for Dis-trict 72, International Association of Machinists, AFL, and 1,358ballots were cast for Local 119, United Farm Equipment and MetalWorkers, UE.111 NLRB No. 67.